Citation Nr: 1031886	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-25 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1963 to 
November 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to TDIU.  The Veteran timely appealed that decision.

The Veteran and his spouse testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge in February 
2010; a transcript of that hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  The Veteran is currently service-connected with at least one 
disability which is 60 percent disabling and has a combined 
disability rating of 70 percent.

2.  The preponderance of the evidence demonstrates that the 
Veteran's service-connected disabilities are so severe as to 
prevent him from engaging in substantially gainful employment, 
particularly preventing him from performing the physical acts 
necessary to engage in employment suitable to his education level 
and specialized training.


CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disabilities is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the Veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

In light of the favorable decision with regard to the issue of 
entitlement to TDIU, no further discussion of VCAA compliance is 
necessary.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience, by 
reason of his service-connected disabilities.  38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.16 (2009).

A TDIU for compensation purposes may be assigned where the 
schedular rating is less than total, when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more service-connected disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 
percent disability or one 40 percent disability, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU, the record must 
reflect some factor which takes the case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether a veteran is capable of 
performing the physical and mental acts required by employment, 
not whether the veteran can find employment.  See 38 C.F.R. § 
4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In 
determining whether an appellant is entitled to a TDIU, neither 
the appellant's non-service-connected disabilities nor may 
advancing age be considered.  

Initially, the Board notes that the Veteran is service-connected 
for the following disabilities: coronary artery disease (CAD) and 
myocardial infarction with coronary artery bypass graft, rated 60 
percent disabling since March 2006; low back strain with 
degenerative changes, rated 20 percent disabling since January 
1998; cluster headaches, rated 10 percent disabling since January 
1998; hypertension, 10 percent disabling since June 2005; and, 
pleural adhesions associated with CAD, rated noncompensable since 
March 2006.  Since the expiration of the Veteran's temporary 
total rating due to convalescence under 38 C.F.R. § 4.30 in March 
2006, the Veteran's total combined rating for his service-
connected disabilities is 70 percent. 

Based on the foregoing, the Veteran meets the schedular criteria 
for consideration for TDIU under 38 C.F.R. § 4.16(a).

The Veteran stated in his March 2006 claim that his doctors had 
told him that he was not employable.  He submitted a formal VA 
Form 21-8940, Application for Increased Compensation Based on 
Unemployability, in July 2007.  In that application, the Veteran 
indicated that he was unemployed since December 31, 1998, when he 
retired as an electronic technician.  He further indicated that 
he did not leave his employment in 1998 due to disability and 
that he has not attempted to obtain employment since that time.  
The Veteran indicated that May 25, 2005, was the date on which 
his disabilities affected his full time employment.  The 
application further revealed that the Veteran completed high 
school, but is not college-educated, though he indicated that he 
has received extensive specialized training and schooling 
throughout his employment with the federal Civil Service in 
radar, electronic and computer repair.  

VA treatment records indicate that the Veteran underwent heart 
bypass surgery on May 25, 2005.  Prior to that surgery, he was 
noted as performing moderate exercise and customary activities at 
home without major symptoms.  However, following that heart 
bypass surgery, the Veteran's private treatment records indicate 
that he developed a chronic cough, and reflect a diagnosis of 
moderate left pleural effusion in the left middle and lower lung 
in June 2005.  He underwent a left-side thoracentesis in July 
2005 for that condition.  That report shows a past medical 
history of a CAD bypass graft two months prior with a persistent 
left-sided pleural effusion with shortness of breath and chest 
pain.  An August 2005 treatment note indicated that the Veteran 
still had shortness of breath and was slowly progressing after 
surgery.

The Veteran underwent a VA pulmonary examination in November 
2005.  The Veteran demonstrated adequate oxygenation and did not 
"have much in the way of respiratory symptomatology."  He noted 
that the Veteran became mildly short of breath following walking 
15 minutes on a treadmill, bicycle riding for 10 minutes and 
pedaling for 10 minutes.  The Veteran had improved from 5 minutes 
of each activity.  

Other VA treatment records through November 2006 demonstrate 
similar increased exercise capacity, but note some shortness of 
breath on exertion, as well as sharp chest pains that last a few 
seconds.

The Veteran's private physician, Dr. K.L.E., MD, stated much of 
the above narrative in his December 2005 letter, and also noted 
that the Veteran continued to progress slowly, but that his 
follow-up CT scan showed some improvement.  He stated that the 
Veteran did still have residual fluid in his chest and was quite 
dyspneic.  

The Veteran underwent a VA general medical examination in May 
2006.  At that examination, the VA examiner further stated that 
the Veteran's CAD may not preclude him from doing a regular job, 
but that his low back condition may preclude him from regular 
work by requiring him to sit down and stand very frequently.

The Veteran underwent a VA treadmill stress test in May 2006 
which demonstrated a below average aerobic capacity.  He also 
underwent a VA respiratory examination in July 2006.  He was 
noted as having minimal airway obstruction with restriction.  

A VA spine examination in November 2006 noted that the Veteran 
had been unemployed since 1998, when he retired from civil 
service as an electronic mechanic.  The VA examiner noted that 
the Veteran had mild flare-ups but did not lose any time at work 
because he was unemployed and retired.  The Veteran rested and 
used analgesics during flare-ups.  His back pain was aggravated 
by sitting and standing.  The VA examiner, after examination, 
noted that the major functional limitation of the Veteran's low 
back condition was pain, but that there was no functional 
incapacity in standing or walking.

Private doctor, Dr. E. S-C., stated in an April 2007 treatment 
note that that the Veteran was asymptomatic, but that an 
echocardiogram which showed his heart had an ejection fraction of 
47 percent and with stress testing had an ejection fraction of 42 
percent during stress and 32 percent at rest.  Because of the 
Veteran's service-connected heart disability, Dr. E. S-C. stated, 
the Veteran "was not really a candidate for employment because 
of his diagnosis of ischemic cardiomyopathy."  He further 
concluded that because of the Veteran's service-connected heart 
disability, the Veteran "cannot embark on any strenuous exercise 
or be employed."  

The Veteran's VA treatment records from November 2006 through 
February 2009 demonstrate results similar to that shown in a July 
2008 treatment record.  That July 2008 treatment record indicates 
a diagnosis of minimal expiratory airway obstruction and CAD.  
The Veteran reported that he was doing well and still exercising 
regularly on a treadmill and stationary bicycle, as well as doing 
a lot of walking.  He also reported that occasionally, during 
exercise he might become a little bit short of breath, and in 
such cases he recovered rapidly.

The Board further notes that the Veteran underwent another VA 
general medical examination in June 2009.  The VA examiner stated 
that the Veteran was not unemployable due to his service-
connected disabilities.  He noted that the Veteran had stopped 
working in 1998 after working for 36 years as a repairman and 
that he had "no predominant limiting factor that would limit his 
ability to function in a normal occupational environment."  He 
noted the Veteran's CAD gradually allowed for good tolerance for 
exercise, and noted that the Veteran could walk three to four 
times a week at his own pace for up to a mile.  He did note that 
the Veteran was having difficulty standing from sitting and a 
loss of motion on repetitive use of his lower back.  He stated 
that these lower back limitations could moderately impose on his 
function and working in a normal occupational environment.

At his February 2010 hearing, the Veteran indicated that he 
worked his entire career as a radar, computer and electronics 
technician and repairman, with all of his specialized training 
being in this area.  He stated that prior to his retirement he 
worked on commercial-sized computer systems, which required 
lifting, carrying and transporting heavy equipment in order to 
repair those large systems.  He stated that he retired (rather 
than quit) the Civil Service in 1998 after his myocardial 
infarction.  The Veteran and his spouse additionally testified 
during the hearing that he could not return to the job he was 
doing in 1998 because he could not lift or carry any of the heavy 
equipment as a result of his heart and back disabilities.  

In light of the foregoing, the Board finds that the evidence of 
record is in relative equipoise regarding whether the Veteran is 
unemployable due to his service-connected disabilities.  Indeed, 
while he can exercise and fully perform activities of daily 
living, he is unable to seek and maintain gainful employment 
consistent with his educational level and specialized expertise, 
particularly due to his low back and heart disabilities.  The 
Board notes that the Veteran is not college-educated and only has 
a high school education.  Moreover, his only specialized training 
is in electronic, computer and radar repair, for which he worked 
his entire career.  Such a profession is necessarily manual in 
nature, and according to the Veteran, necessitates carrying heavy 
equipment to and from the job.  

The Veteran's private physician has stated that the ischemic 
cardiomyopathy with decreased ejection fractions, particularly 
during strenuous activities such as employment, renders the 
Veteran unable to perform his normal profession.  Such was 
demonstrated by the Veteran's competent and credible lay 
testimony during his hearing that he was specifically told not to 
go on his roof and repair his air conditioner due to his heart 
condition.  

The Board acknowledges the evidence showing that the Veteran is 
able to do walking, bicycle riding and pedaling for extended 
periods of time throughout the appeal period.  Moreover, although 
the VA examiner in June 2009 stated that the Veteran's heart 
disability did not prevent the Veteran from working and noted the 
exercise routine in his examination report, he also stated that 
he did not review the Veteran's claims file.  He therefore was 
not necessarily aware of the Veteran's decreased ejection 
fraction on his stress tests, particularly on exertion, and the 
notation that the Veteran would have to stop and rest during his 
exercise in order to regain his breath.  As such, the probative 
value of his response is diminished.  

Additionally, while the May 2006 VA examiner noted that the 
Veteran's heart disability did not preclude him from employment, 
he noted that the Veteran's limitation due to his back disability 
may preclude him from working.  The June 2009 VA examiner also 
noted that the Veteran's back disability would moderately limit 
him during employment.  

Given the relative equipoise of the positive and negative 
evidence of record regarding the Veteran's unemployability due to 
service-connected disabilities, and by resolving the benefit of 
the doubt in favor of the Veteran, the Board finds that TDIU is 
warranted based on the evidence of record.  See 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.16 (2009).



ORDER

Entitlement to TDIU is granted, subject to governing criteria 
applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


